internal_revenue_service significant index no department of the treasury washington dc person tn contaet- telephone number refer reply to t ep ra t a1 date jul in re ein this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the pian year ending date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the sponsor has an october 1-september fiscal_year for its fiscal_year ended date the employer had a net_operating_loss and negative cash_flow compared to the prior fiscal_year the employer's net_worth decreased by and working_capital decreased by for the six-month period ended date revenues increased at a higher rate than expenses did this led to a smailer pro-rata loss than in the prior fiscal_year to effect a turnaround the employer has reduced staff reduced contracted services and lowered its rental costs the empioyer anticipates that the full impact of these measures will be realized in the second half of the current fiscal_year accordingly the employer expects to break even this year and to have a net operating gain for the fiscal_year ending date as of date the plan assets were equal to of the plan's current_liability because of the recovery prospects of the employer are uncertain and the pian is underfunded the waiver is granted subject_to the following condition the contributions required to satisfy the minimum_funding_standard for the plan years ended date and are to be timely made as defined in code sec_412 without an additional funding waiver for those years - if this condition is not satisfied the waiver is retroactively null and void you agreed to this condition in your letter dated date your attention is called to code sec_412 and erisa sec_304 which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the employer to increase the liabilities of those plans would be considered an amendment for purposes of code sec_412 and erisa sec_304 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter should also be sent to the enrolled_actuary for the plan we have sent a copy of this letter to the employee_plans classification manager in sincerely t vhong james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division 3b
